DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments and amendments with respect to objection to Claim 6 have been fully considered and are sufficient to overcome the objection. The objection to Claim 6 has been withdrawn. 
Applicant’s amendments to remove the external force upper limit value estimator from all claims with respect to interpretation under 35 USC 112(f) have been fully considered and are sufficient to overcome any claim interpretation under 112(f). All claim interpretation under 35 USC 112(f) has been withdrawn. 
Applicant’s amendments to Claims 9-11 with respect to rejections under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections. The rejections of Claims 9-11 under 35 USC 112(b) have been withdrawn. 
Applicant’s amendments to the independent claims with respect to art rejections of Claims 1, 5-11 under 35 USC 102 and 103 have been fully considered and are sufficient to overcome the rejections. The rejections of Claims 1, 5-11 under 35 USC 102 and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-19 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Hares and Sato but the prior art alone or in combination fails to teach estimating a value obtained by dividing the absolute value of the differential torque by a minimum radius from the first axis at a physically contactable position on a surface serving as opposite ends of the second member in a rotational direction and a value obtained by dividing the absolute value of the differential torque by a minimum radius from the first axis at a contactable position, due to an installation environment of the robot, on a surface serving as opposite ends of the second member in a rotational direction, and estimates the external-force upper limit value by using only a smaller one of the compared values in combination with all of the other limitations required by the claims..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motohashi et al (US 20200306865) discloses a robot control device and system that calculates the moment caused by an external force on the robot by multiplying it with a position vector linking the working point of the external force from any point on the drive axes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664